DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the use of parentheses in the abstract is reserved for reference to actual drawing numerals.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0051567 (Bell et al.).
Regarding claim 1, ‘567 discloses: An adjustable protective face covering (10, fig. 1) comprising:
a first end having one opening spaced apart there along (24, fig. 1);
a second opposing end having one opening spaced apart there along (26, fig. 1); and
a length extending therebetween for covering a mouth and nose of a wearer (12, fig. 1),
wherein the face covering is a unitary sheet comprised of surgical wrap, polypropylene, Spunbond Meltblown Spunbond (SMS), or cotton (10, fig. 1 is a single continuous unitary sheet and material disclosed include SMS [par. 70, detailed description]).
	Regarding claim 2, ‘567 discloses: the one opening of each of the first and second ends are substantially vertical slits or openings configured to receive a wearer’s ear therethrough (24 and 26, fig. 1, are openings with a vertical component that do receive the wearer’s ears therethrough).
	Regarding claim 3, ‘567 discloses: SMS material for the mask/covering, SMS is inherently “sufficient to protect a wearer from airborne droplets or particulates”.  Emphasis on the fact that the claim does not define a level of protection only claims ‘sufficient protection’.
	Regarding claim 4, ‘567 discloses a face mask used by a human wearer.  For a human to survive they must be able to breath.  The mask which disclosed as a single continuous material must therefore have breathable sections throughout the mask.
	Regarding claim 5, ‘567 as stated above discloses a single continuous unitary sheet of material.
	Regarding claim 6, ‘567 as stated above discloses SMS material.
	Regarding claim 7, ‘567 explicitly states, “the body portion 12, the first extension portion 16, and/or the second extension portion 18 may be made of an inelastic material (par. 68, detailed description).”  The body, first extension and second extension form the whole of the face mask 10, fully disclosing claim 7.
	Regarding claims 8, 9 and 11, ‘567 discloses: cutting a perimeter of one or more face coverings concurrently with automated fabric cutting machinery, a laser system, or a die cutter (figs. 11, 13a and 13b and par. 77 state explicitly, “ The face mask 10 of the present invention may be formed on a continuous web of material 48 as shown in FIG. 11. Here, a plurality of face masks 50 are die cut into the continuous web of material 48. By having the face mask 10 be a single piece of material, it is therefore possible to quickly mass produce a large plurality of face masks 50 from a single continuous web of material 48. This type of manufacturing is advantageous in that several manufacturing steps are reduced or eliminated due to the fact that the face mask 10 is a single integral unit. As can be seen, the first extension portion 16, second extension portion 18, and the body portion 12 are all integrally formed with one another and are die cut from the continuous web of material 48 in one piece. The continuous web of material 48 may be of any size, and the plurality of face masks 50 may be cut therefrom in any number or shape.”).
	Regarding claims 12 and 13, ‘567 discloses: aligning a first opening on a first portion of the face covering with a first ear of a wearer and placing the first opening around the ear to connect the first portion to the wearer; wrapping a main portion of the face covering across the wearer’s face to cover the wearer’s mouth and nose with the main portion of the face covering; and aligning a second opening on a second portion of the face covering with a second ear of a wearer and placing the second opening around the second ear to connect the second portion to the wearer; wherein the face covering is a unitary and continuous sheet of material from the first portion to the main portion and to the second portion and is comprised of surgical wrap, polypropylene, Spunbond Meltblown Spunbond (SMS), or cotton (figure 1 and 2; to arrive at the arrangement shown in figs. 1 and 2 the claimed steps above are inherently performed; as stated above the face covering is a single, continuous sheet of SMS material.  Regarding claim 13 the outer surface of the covering is shown in figures ‘positioned’ outwardly and is a “customizable visual display”.  Further, the item shown inherently is removed and disposed of after use).
	The limitations of claims instantly cited not explicitly disclosed are that there are plural openings on each of the first and second opposing ends recited in claims 1, 2 and 8 and 12.  The only difference being the prior art having singular ear openings on each end rather than plural ear openings on each end for increasing adjustability of fit.
	However the MPEP 2144 is clear:
	Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
Making Adjustable
In re Stevens , 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to
a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook,
and the hand grip of the handle connects with the body portion by means of a universal
joint. The court held that adjustability, where needed, is not a patentable advance, and
because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.
	 ‘567 also explicitly teaches, “In other exemplary embodiments of the present invention, other ways of attaching the face mask 10 to the face of user 14 are possible. For instance, the right ear attachment member 22 may be provided with the aperture 26 as disclosed in FIG. 2 while the left ear attachment member 20 is provided with the hook section as shown in FIG. 3. Alternatively, the left ear attachment member 20 may be provided with the aperture 24 as disclosed in FIG. 1 while the right ear attachment member 22 is provided with the hook section as shown in FIG. 3. Additionally, the first extension portion 16 and the second extension portion 18 may be held onto the face of the user 14 through other methods. For instance, as shown in FIG. 4, a hair mask 56 is worn by the user 14 in order to prevent contamination from the hair of the user 14 from entering the environment. The hair mask 56 may be provided with an attachment member that connects the first and second extension portions 16 and 18 of the face mask 10 thereto. As such, the face mask 10 of the present invention is not limited to the attachment mechanisms shown in the drawings, but may be provided with various attachment mechanisms as is commonly known in the art (par. 66).” 
	Also regarding an “art-recognized need” for adjustability, ‘567 states, “Additionally, the face mask 10 of the present invention may be made of an elastic material that allows the face mask 10 to stretch in one or more directions. The use of an elastic material incorporated into the body portion 12, the first extension portion 16, and/or the second extension portion 18 may allow for fuller coverage of the user's 14 face and provide for more flexibility in accommodating variously sized faces of the users 14. Alternatively, the body portion 12, the first extension portion 16, and/or the second extension portion 18 may be made of an inelastic material. As such, the material that composes the face mask 10 may exhibit elastic characteristics depending upon the user's 14 needs.
	The quotations from ‘567 above explicitly show the prior art recognized the highly variable nature of face mask attachment mechanisms and that more flexibility in accommodating variously sized faces is an art-recognized need in the art of face masks attachment mechanisms.
	Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the single ear openings disclosed by ‘567 into duplicate/plural openings on each end of the device to increase the flexibility/adjustability in accommodating variously sized faces to ensure full/proper sealing/coverage for the user of the facemask.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	No arguments are presented regarding the prima facie obviousness of duplicating the ear holes on each side of the facemask.
	The rejection is final and considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732